DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 2, line 2: "the determined stimulation values" lacks proper antecedent basis.  Examiner suggests reciting the determined stimulation thresholds.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 12-16, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaula (US 2015/0134027).
 	Regarding claims 1, 12, 13, 15, 16, Kaula discloses the same invention as claimed, including a method of analyzing electrode response of a plurality of electrodes implanted in a patient near a targeted nerve for use in neurostimulation programming (abstract; Figure 2B) comprising causing one or more electrical pulses to be delivered via each electrode of the plurality of electrodes (Figure 16: 1510; Paragraphs 141, 155), receiving an EMG recording configured to indicate neuromuscular responses associated with stimulation of the target nerve (Figure 16: 1520), for each electrode of the plurality of electrodes, increasing a stimulation level of the electrical pulses until at least one desired neuromuscular response is indicated on the EMG recording, the desired neuromuscular response associated with stimulation of the target nerve by the electrode (Paragraphs 116, 141, 155, 160: ramping), determining a stimulation threshold for each of the plurality of electrodes based on the EMG recording (Figure 16: 1530), and outputting, on a graphical user interface display, feedback information corresponding to the determined stimulation thresholds (Figure 16: 1550; Paragraph 159: recommended starting value).
 	Regarding claim 2, Kaula discloses the feedback information comprises one or more amplitude values corresponding to the determined stimulation thresholds for each of the respective plurality of electrodes (Paragraph 159).
 	Regarding claims 5-6, Kaula discloses a sensory response input as recited (Paragraphs 110-111).
 	Regarding claim 7, Kaula discloses the stimulation threshold is below a muscle activation threshold (Paragraph 162).
 	Regarding claims 8, 19, Kaula discloses the graphical user interface display is disposed on a housing of a clinician programmer (Figure 12: 1030).
 	Regarding claim 14, Kaula discloses a visual observation as recited (Paragraph 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-4, 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaula (US 2015/0134027) in view of Forsberg (US 7,640,059).
 	Regarding claims 3-4, 17-18, Kaula does not disclose a visual representation of the electrodes with the feedback information as recited.  However, Forsberg teaches outputting a visual representation of a lead and electrodes with stimulation values (Figures 5-6, 8-9), in order to assist a clinician in visualizing stimulation parameters.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kaula as taught by Forsberg to include a visual representation of the lead with the feedback information as recited, in order to assist a clinician in visualizing stimulation parameters.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 9-11, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lund (US 2007/0265675) shows selecting an electrode with a maximal EMG response.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792